Mr. Justice Gary delivered the opinion oe the Court. These parties are husband and wife. She filed a bill for separate maintenance, and he a cross-bill for a divorce. The court sustained the first, granting a separate maintenance and solicitor’s fees, upon the amount of which no question is made in appellant’s brief, and dismissed the cross-bill. We are now asked to reverse the decision of the chancellor who saw and heard the witnesses, whose conflicting and irreconcilable testimony fills nearly two hundred pages of this record. This can not be done without violating established rules, and the decree is affirmed. Jenkins v. Cohen, 138 Ill. 634; Barrows v. Barrows, Ibid. 649; Duberstein v. Duberstein, 66 Ill. App. 579.